10.55 Qa as
Case 4:19-cr-00450 Document 93-6 Filed on 09/19/19 in TXSD Page 1

Attorney Josep...
7133920434 .. Q

17-09 QELS ele

What about email? Which email
address should | use for you? 11:09

Same one WE been corresponding me

 

nv ag

© | wish you all the best. Good luck.

11:18

Don't need luck when I have
erm incompetence on the opposite side

 

Where is the $50,000 | signed the
erm release from Texas Farm Bureau?

eee | needs to come pick that up Sir

© It is in the firm's trust account. __,,...

© You cannot just pick itup. ,,.,,

vw

ween Well get on the ey-Tels1aN ie...

+ Enter message le

at © <

Co
